Vacated and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Miguel Bracamontes appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence. The court denied the motion on the ground that Bracamontes’ offenses did not involve crack cocaine. To the contrary, two of the counts to which Bracamontes pled guilty charged him with offenses involving both cocaine and fifty grams or more of cocaine base. Because the district court abused its discretion in denying Bracamontes’ motion, we vacate the district court’s judgment and remand for further proceedings. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.